TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00274-CV



                                        J. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-008196, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               J.M. (Mother) appeals from the trial court’s final decree of termination.1

Following a bench trial, the trial court terminated Mother’s parental rights to her child, N.M.

(Child), and appointed the Texas Department of Family and Protective Services as Child’s

permanent managing conservator. In five issues, Mother challenges the legal sufficiency of the

evidence to support the trial court’s predicate ground findings for termination, see Tex. Fam.

Code § 161.001(b)(1)(D) (endangering conditions or surroundings), (E) (endangering conduct),

(O) (failing to comply with court-ordered services), and its findings to support termination under

section 161.003, see id. § 161.003 (mental or emotional illness or mental deficiency rendering

parent unable to provide for child’s needs). Mother also challenges the factual sufficiency of the


       1  We refer to J.M. and her child by their initials or as Mother and Child. See Tex. Fam.
Code § 109.002(d); Tex. R. App. P. 9.8. We also refer to another one of Mother’s children by
that child’s initials. Child’s father’s parental rights also were terminated in the trial court’s
decree, but he is not a party to this appeal.
evidence to support the trial court’s finding that termination of her parental rights was in Child’s

best interest. See id. §§ 161.001(b)(2), .003(a)(5). For the following reasons, we affirm the trial

court’s decree of termination.


                                        BACKGROUND

               In November 2019, the Department placed one-month-old Child with his maternal

grandmother (Grandmother) under a family safety placement after Mother was arrested at a bus

station and Father stated that he was unable to care for Child by himself and asked for other

arrangements to be made. Around a month later, the Department filed an original petition in a

suit affecting the parent-child relationship, seeking to terminate parental rights and to be

appointed managing conservator of Child.

               In the Department’s supporting affidavit to its petition, the Department’s

investigator averred about the November incident that resulted in Child’s placement with

Grandmother. The investigator averred that she had given Mother and Child a ride to the bus

station, that Mother went to the restroom, and that the investigator then “heard screaming and a

banging noise coming from the restrooms” and “ran in to see what was going on.” She found

Mother and Child in a locked bathroom stall with Mother “yelling, screaming, kicking the stall

door, and hitting her body against the wall.” The police and EMS were called. After the

investigator was able to remove the child from Mother and EMS was “able to get [Mother] calm

enough to evaluate her,” the police arrested Mother on an outstanding assault warrant out of

Dallas, and the Department placed Child with Grandmother.

               The investigator also averred that the Department was requesting to be named

temporary managing conservator of Child and for Child to remain with Grandmother because of


                                                 2
“significant concerns regarding [Mother’s] mental health, her history with the Department, and

her pattern of instability.” The investigator averred that in October 2019, the Department

received a referral that Mother “was hospitalized for pregnancy and mental health concerns prior

to delivery”; that Mother’s “mental health deteriorated during the investigation”; and that during

her pregnancy with Child, Mother “had suicidal ideation and a suicide attempt,” used marijuana,

“had excessive alcohol consumption,” and “had a mental break after drinking a lot of alcohol and

smoking marijuana.” The investigator also averred that the parents were currently homeless,

sleeping in their car, and unable to take care of Child.

               The trial court entered temporary orders that continued Child’s placement with

Grandmother and appointed the Department as the temporary managing conservator. The court

also ordered Mother to complete specified tasks, including to complete a psychological

evaluation, follow all recommendations, and submit to random drug testing as requested by the

Department.    Based on a mediated settlement agreement in November 2020, the case was

extended for six months prior to its dismissal date, and Mother agreed to comply with specified

services and conditions, including participating in drug and alcohol testing, attending

and actively participating in individual therapy, and obtaining and maintaining safe and

stable housing.

               The bench trial occurred in June 2021.       The witnesses included Department

caseworkers, an outpatient adult psychiatrist, a psychological counselor, a licensed chemical

dependency counselor, Mother, and Grandmother. The evidence showed that Mother had an

extensive history with the Department and ongoing mental health issues. At the time of trial, one

of Mother’s children was living with that child’s father, and Grandmother was taking care of

Mother’s four other children—Child, E.M., and her children who were five and thirteen.

                                                  3
Mother’s parental rights to E.M. were terminated in April 2021 in a separate case in a different

county. The evidence showed that E.M. was born in August 2020 and placed with Grandmother

when he was two days old. The caseworker in E.M.’s case testified that the Department received

an intake for neglectful supervision concerning E.M.; that Mother admitted, and testing

confirmed, that she “was consuming alcohol and under the influence of marijuana during the

pregnancy”; and that the Department was concerned with Mother’s “mental health stability” and

lack of participation in services.

               The caseworker assigned to Child testified about the intake for neglectful

supervision and mental health concerns with Mother when she was pregnant with Child,

including her attempted suicide and “excessive alcohol consumption” during pregnancy, and the

November 2019 incident at the bus station that resulted in Mother being arrested on an

outstanding warrant and Child being placed with Grandmother. In the caseworker’s opinion, it

was in Child’s best interest for Mother’s parental rights to be terminated because “none of the

[Department’s] concerns were alleviated” and she had “concerns about [Mother’s] erratic

behavior.” The caseworker also testified that Mother tested positive for marijuana once and did

not comply with court-ordered services, including being unsuccessfully discharged from therapy

four times, only participating in eight of forty-nine drug tests, and not drug testing after October

2020, but that Mother provided the Department with “some documents showing that she was

turned away [from drug testing] because of her COVID symptoms” around October 2020 and “as

recent as June 9th.”

               As to Child’s current placement with Grandmother, the caseworker did not have

concerns and believed that if Grandmother adopted Child, she would allow Mother to have

access to Child if Mother was mentally stable and safe. Grandmother similarly testified that she

                                                 4
would allow Mother to have access to Child if Mother was mentally stable and safe and that she

was comfortable deciding Mother’s contact with Child. Grandmother hoped to adopt Child and

believed that Mother could obtain stable housing and mental health treatment and be clear of

drugs and drinking but “she hasn’t been doing it so far.” Grandmother testified that Mother

“needs help” with her mental health and explained the difference between when “she’s okay”

and when “she’s on a hiatus and stuff,” “just talk[ing] out of her head,” calling Grandmother “all

times of the day and night and goes off,” and forgetting about her children “when she’s not doing

too well.” Grandmother also testified that Child was a “happy baby,” bonded with his siblings,

and about his “normal routine” at her home but that “[h]e don’t know his mom.” She explained

that Mother “missed 12 straight visits, 12 weeks.”

               The counselors and therapist testified about their respective concerns with

Mother’s mental health. The psychological counselor testified that she saw Mother for about

eight months starting in May 2020 and diagnosed her with a provisional diagnosis of

disorganized schizophrenia. The counselor was concerned about Mother’s ability to “perceive

her reality accurately,” expressing worry that “she would be reactive to [an] inaccurately

perceived situation to the point where it could be dangerous to herself or a child.” The counselor

further testified that Mother disengaged, eventually disappeared, and was unsuccessfully

discharged from therapy for lack of attendance and that she and Mother were “not able to reach a

stabilization point because of the mental health issues and the lack of commitment to therapy.”

               The licensed chemical dependency counselor testified that she attempted to

perform an evaluation for alcohol and drug screening in February 2021 but was unable to

complete it because Mother “had a difficult time staying on task,” “talked excessively,” and

“started talking over [the counselor]” such that they “were no longer communicating.” The

                                                5
counselor testified that Mother “seemed to be under the influence or maybe having some type of

mental disconnect at the moment.”

               The outpatient adult psychiatrist testified that based on her evaluation of Mother

in April 2021 and the history that was provided, she diagnosed Mother with schizophrenia with

multiple episodes and a currently acute episode. She testified that Mother had symptoms of

schizophrenia at the time of the evaluation, that the primary treatment is antipsychotic

medication “to stabilize active symptoms,” and that she was concerned about Mother using drugs

or alcohol with a schizophrenia diagnosis and Mother’s ability to parent based on her

presentation during the evaluation when she was not on medication. The exhibits admitted at

trial included the psychiatrist’s written evaluation. In the summary section, the psychiatrist

stated that Mother “had demonstrated mental and behavioral instability since approximately

2012 with a pattern of impaired judgment as indicated by the use of drugs and alcohol during her

pregnancies despite CPS involvement”; that she “demonstrates paranoid delusions and

disorganized speech and endorses the presence of auditory hallucinations, consistent with a

diagnosis of schizophrenia”; that “[s]he has not followed up with her mental health provider and

is not currently taking medication”; and that she “does not seem to be functioning well

independently and does not have stable housing in a safe environment that would be appropriate

for her children.”

               Mother testified that Grandmother “has schizophrenia too” but also denied that

she ever “had mental health issues.” She testified that she had a doctor at MHMR that had

treated her and that she was not prescribed medicine for a schizophrenia diagnosis but for




                                               6
anxiety. She denied that she hallucinates, made certain concerning statements,2 or currently was

using drugs or alcohol, but she admitted that she had used marijuana and cocaine in 2017, had

three mental breakdowns including one in 2017, and had used ecstasy and marijuana when she

was pregnant with Child. She also testified that she was not employed but got an apartment

“today,” that she was discharged from therapy because she lost her phone, that she was willing to

go to therapy and take medicine to stabilize her anxiety, and that she did not drug test because of

“COVID symptoms.”        She also recounted the November 2019 incident at the bus station,

denying that she was “banging” her head but admitting that she “was very hysterical” and “just

broke down crying.” She testified that the only reason the Department was involved was

because of her outstanding warrant for “simple assault” arising from a fight at a shelter.

               Following the bench trial, the trial court entered its final decree of termination.

The trial court found by clear and convincing evidence that termination of Mother’s parental

rights was in the best interest of Child, see Tex. Fam. Code §§ 161.001(b)(2), .003(a)(5),

statutory grounds existed for termination of the parent-child relationship, see id.

§ 161.001(b)(1)(D), (E), (O), and Mother had a mental or emotional illness or a mental

deficiency that rendered her unable to provide for the needs of Child, see id. § 161.003. The trial

court appointed the Department as Child’s permanent managing conservator and subsequently

entered findings of fact and conclusions of law. This appeal followed.


                                           ANALYSIS

               Mother’s five issues challenge the trial court findings under sections 161.001 and

161.003. We begin with her issues challenging the trial court’s findings under section 161.001.

       2  The caseworker from E.M.’s case testified that Mother made concerning statements
about her children being cloned and sex trafficked.
                                                 7
Section 161.001

               In her first three issues, Mother argues that the evidence is legally insufficient to

support the termination of her parental rights under subsections (D), (E), and (O) of section

161.001(b) and in her fifth issue, that the evidence is factually insufficient to support that

termination of her parental rights is in Child’s best interest.


       Standard of Review

               To terminate parental rights under section 161.001, the Department has the

burden to prove one of the predicate grounds in subsection (b)(1) and that termination is in the

best interest of the child. See Tex. Fam. Code § 161.001(b)(1), (2); In re A.V., 113 S.W.3d 355,

362 (Tex. 2003). The applicable standard of proof is clear and convincing evidence. Tex. Fam.

Code § 161.206(a); see In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002) (explaining that “[d]ue

process requires the application of the clear and convincing evidence standard of proof in

parental termination cases”). The clear and convincing evidence standard is “that measure or

degree of proof which will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” In re C.H., 89 S.W.3d 17, 23 (Tex.

2002) (quoting State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979)); see Tex. Fam. Code

§ 101.007 (defining “clear and convincing evidence”).             Although “parental rights are of

constitutional magnitude,” “it is also essential that emotional and physical interests of the child

not be sacrificed merely to preserve that right.” In re C.H., 89 S.W.3d at 26.

               Legal sufficiency review of the evidence to support a termination finding requires

a court to look at all the evidence in the light most favorable to the finding and consider

undisputed contrary evidence to determine whether a reasonable trier of fact could have formed a


                                                   8
firm belief or conviction that its finding was true. In re A.C., 560 S.W.3d 624, 630–31 (Tex.

2018). “Factual sufficiency, in comparison, requires weighing disputed evidence contrary to the

finding against all the evidence favoring the finding.” Id. at 631. “Evidence is factually

insufficient if, in light of the entire record, the disputed evidence a reasonable factfinder could

not have credited in favor of a finding is so significant that the factfinder could not have formed

a firm belief or conviction that the finding was true.” Id.


       Predicate Grounds

                 In her first three issues, Mother challenges the legal sufficiency of the evidence to

support the trial court’s predicate-ground findings, but we limit our review to Mother’s challenge

to the legal sufficiency of the evidence to support the trial court’s findings under subsections (D)

and (E)—that (i) Mother knowingly placed or knowingly allowed Child to remain in conditions

or surroundings which endangered Child’s physical or emotional well-being, and (ii) Mother

engaged in conduct or knowingly placed Child with persons who engaged in conduct which

endangered Child’s physical or emotional well-being. See Tex. Fam. Code § 161.001(b)(1)(D),

(E); In re N.G., 577 S.W.3d 230, 232–33, 237 (Tex. 2019) (explaining that only one predicate

ground is necessary to support termination of parental rights when there is also best interest

finding but requiring appellate court to detail analysis for appeal challenging subsection (D) or

(E) findings).

                 “‘Endanger’ means ‘to expose to loss or injury; to jeopardize.’” In re M.C.,

917 S.W.2d 268, 269 (Tex. 1996) (quoting Texas Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,

533 (Tex. 1987)). “Although ‘endanger’ means more than a threat of metaphysical injury or the

possible ill effects of a less-than-ideal family environment, it is not necessary that the conduct be


                                                   9
directed at the child or that the child actually suffers injury.” Id. “Endangerment does not have

to be established as an independent proposition, but can be inferred from parental misconduct

alone,” and courts may look to conduct “before the child’s birth and both before and after the

child has been removed by the Department.” Pruitt v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-10-00089-CV, 2010 Tex. App. LEXIS 10272, at *13–14 (Tex. App.—Austin Dec. 23, 2010,

no pet.) (mem. op.). “Conduct that subjects a child to a life of uncertainty and instability

endangers the child’s physical and emotional well-being.” Id. at *14. “Moreover, a parent’s

mental state may be considered in determining whether a child is endangered if that mental state

allows the parent to engage in conduct that jeopardizes the physical or emotional well-being of

the child.” In re M.E.-M.N., 342 S.W.3d 254, 262 (Tex. App.—Fort Worth 2011, pet. denied)

(citation omitted).

               The relevant inquiry under subsection (E) is whether evidence exists that the

endangerment of the child’s well-being “was the direct result of Appellant’s conduct, including

acts, omissions, or failures to act.” Id. “Additionally, termination under subsection (E) must be

based on more than a single act or omission; the statute requires a voluntary, deliberate, and

conscious course of conduct by the parent.”         Id.   In contrast, the relevant inquiry under

subsection (D) is whether the child’s environment, including the child’s living conditions and

conduct by parents or others in the home, endangered the child’s well-being. V.P. v. Texas Dep’t

of Fam. & Protective Servs., No. 03-19-00531-CV, 2020 Tex. App. LEXIS 938, at *9–10 (Tex.

App.—Austin Feb. 4, 2020, no pet.) (mem. op.). “Inappropriate, abusive, or unlawful conduct

by persons who live in the child’s home . . . is part of the ‘conditions or surroundings’ of the

child’s home under subsection (D).” Id. at *10 (citing In re M.R.J.M., 280 S.W.3d 494, 502

(Tex. App.—Fort Worth 2009, no pet.)). Because the evidence pertaining to subsections (D) and

                                               10
(E) is interrelated, we consolidate our review of the evidence. See id. at *11 (citing In re

M.R.J.M., 280 S.W.3d at 503).

               Mother argues that the evidence was legally insufficient to support termination

under subsections (D) and (E) “because the Department did not give adequate help with

obtaining drug testing.” Mother focuses on the evidence that showed a “long laundry-list” of

attempted or completed services and her inability to drug test because of her “COVID

symptoms” and the lack of evidence that she was provided any alternative method of drug testing

to argue that “[i]n the context of not being able to do all of her services, a termination ground

that may have existed at the beginning of the case should not be the reason for termination” and

“[b]ecause there was so much apparent effort on the part of [Mother], her parental rights should

not have been terminated.” She further argues that even if she were testing positive for drugs,

that would not be enough to support termination on endangerment grounds.

               But even without considering the missed drug tests during the pendency of the

case, other evidence supports the trial court’s endangerment findings including the evidence

about Mother’s attempted suicide and excessive alcohol and drug use while she was pregnant

with Child and her drug use while she was pregnant with E.M.             See In re E.V.V.M.-H.,

No. 01-18-00888-CV, 2019 Tex. App. LEXIS 2473, at *14 (Tex. App.—Houston [1st Dist.]

Mar. 28, 2019, no pet.) (mem. op.) (explaining that “mother’s knowing use of drugs during

pregnancy constitutes a conscious course of conduct that endangers a child’s physical and

emotional well-being” and that “parent’s suicide attempt also may contribute to a finding that the

parent engaged in a course of conduct that endangered a child’s physical or emotional well-

being”); W.D. v. Texas Dep’t of Fam. & Protective Servs., No. 03-14-00581-CV, 2015 Tex. App.

LEXIS 1063, at *10 (Tex. App.—Austin Feb. 5, 2015, no pet.) (mem. op.) (“Drug abuse during

                                               11
pregnancy constitutes conduct that endangers a child’s physical and emotional well-being.”

(quoting In re M.R.J.M., 280 S.W.3d at 502–03)); A.H. & J.R. v. Texas Dep’t of Fam.

& Protective Servs., No. 03-11-00556-CV, 2012 Tex. App. LEXIS 4022, at *23–24 (Tex.

App.—Austin May 18, 2012, no pet.) (mem. op.) (noting that mother’s attempt to commit

suicide while pregnant was evidence that mother engaged in conduct that endangered children’s

well-being); see also M.D. v. Texas Dep’t of Fam. & Protective Servs., No. 03-20-00531-CV,

2021 Tex. App. LEXIS 3310, at *25 (Tex. App.—Austin Apr. 30, 2021, no pet.) (mem. op.)

(explaining that drug use may support termination under subsection (E) “because it exposes the

child to the possibility that the parent may be impaired or imprisoned”). In addition to the

caseworker’s testimony, Grandmother testified that Mother “so far” had been unable to be clear

of drugs and drinking, Mother admitted to using marijuana and ecstasy when she was pregnant

with Child, and the caseworker in E.M.’s case testified that Mother had consumed marijuana

when she was pregnant with E.M., which was during the pendency of this case. See S.R.

v. Texas Dep’t of Fam. & Protective Servs., No. 03-21-00142-CV, 2021 Tex. App. LEXIS 6392,

at *12 n.3 (Tex. App.—Austin Aug. 6, 2021, no pet.) (mem. op.) (recognizing that parent’s

decision to use illegal drugs during pendency of termination proceeding, when parent is at risk of

losing child, may support endangerment finding).

               In reaching its endangerment findings, the trial court also could have credited the

evidence about the November 2019 incident at the bus station in which Mother had Child in a

locked bathroom stall and was throwing herself against the wall of the bathroom stall. See V.P.,

2020 Tex. App. LEXIS 938, at *9–10 (explaining that under subsection (D), inappropriate or

abusive conduct by person who lives in child’s home “is part of the ‘conditions or surroundings’

of the child’s home”). Mother also had an outstanding warrant for assault that resulted in her

                                               12
arrest and the Department having to find a placement for Child. See M.D., 2021 Tex. App.

LEXIS 3310, at *25 (“[E]vidence of a parent’s criminal history, convictions, and resulting

imprisonment may establish an endangering course of conduct.”); In re A.W.T., 61 S.W.3d 87, 89

(Tex. App.—Amarillo 2001, no pet.) (“[I]ntentional criminal activity which exposed the parent

to incarceration is relevant evidence tending to establish a course of conduct endangering the

emotional and physical well being of the child.” (citation omitted)). Prior to and during the

entirety of the case, the evidence also showed that Mother was mentally unstable and not taking

medication to reach a stabilization point. See In re F.M.E.A.F., 572 S.W.3d 716, 737 (Tex.

App.—Houston [14th Dist.] 2019, pet. denied) (considering evidence that mother was

mentally unstable when she did not take medication and that she had not been taking

medication among evidence that was sufficient to support endangerment ground); see also In re

M.E.-M.N., 342 S.W.3d at 262 (explaining that parent’s mental state may be considered in

endangerment determination).

               Viewing the evidence under the applicable standard of review, even without

considering the evidence of missed drug testing during the pendency of the case, we conclude

that the evidence was legally sufficient to support the trial court’s findings under subsections (D)

and (E). See Tex. Fam. Code § 161.001(b)(1)(D), (E); In re N.G., 577 S.W.3d at 232–33, 237;

In re A.C., 560 S.W.3d at 630–31. Thus, we overrule Mother’s first and second issues and do

not reach her third issue addressing subsection (O). See In re N.G., 577 S.W.3d at 232–33.




                                                13
       Best Interest

               In her fifth issue, Mother challenges the factual sufficiency of the evidence to

support that termination of her parental rights was in Child’s best interest. See Tex. Fam. Code

§ 161.001(b)(2).

               Relevant factors in assessing the best interest of a child include: (i) the desires of

the child, (ii) the stability of the home or proposed placement, (iii) parental abilities, (iv) the

emotional and physical needs of the child now and in the future, (v) the emotional and physical

danger to the child now and in the future, (vi) the plans for the child by the individual or agency

seeking custody, (vii) the programs available to assist the individuals seeking custody to promote

the best interest of the child, (viii) acts or omissions by the parent showing that the parent-child

relationship was not proper, and (ix) any excuses for the parent’s conduct. Holley v. Adams,

544 S.W.2d 367, 371–72 (Tex. 1976); see also Tex. Fam. Code § 263.307 (stating that “prompt

and permanent placement of the child in a safe environment is presumed to be in the child’s best

interest” and listing factors that court should consider “in determining whether the child’s

parents are willing and able to provide the child with a safe environment”). No one factor is

controlling, and evidence presented to satisfy the predicate-ground finding may also be

probative of the child’s best interest. See In re C.H., 89 S.W.3d at 27–28; Pruitt, 2010 Tex. App.

LEXIS 10272, at *22–23.

               Mother argues that the evidence was “not clear” whether “she has achieved

sobriety and is mentally ill, or she is experiencing the effects of substance abuse, which could be

temporary” and that “in the absence of regular drug testing,” the evidence that tended to show

she “was not experiencing drug related psychosis” was not compelling. Mother also argues that

“because there was a family member who was available for placement, a conservatorship

                                                14
agreement with the placement was a possibility” and she “could have a shared parenting plan

with the placement.” The evidence, however, showed that Mother was not stable or able to

safely care for Child during the pendency of the case or at the time of trial.         See Holly,

544 S.W.2d at 371–72 (including parental abilities and stability of home and proposed placement

as factors to consider in best interest determination).

               The psychiatrist and psychological counselor testified about Mother’s mental

illness diagnosis and their concerns with her caring for a child without treatment. The counselor

who started seeing Mother in 2020 was concerned about Mother’s mental health and ability to

perceive reality accurately “where it could be dangerous to herself or a child” and explained that

prior to Mother’s discharge from therapy for lack of attendance, they were unable to reach a

“stabilization point because of the mental health issues and the lack of commitment to therapy.”

The psychiatrist testified that Mother had symptoms of schizophrenia at the time of her April

2021 evaluation, the primary treatment was antipsychotic medication, and she was concerned

about Mother’s ability to parent based on her presentation during the evaluation when she was

not on medication.      In the summary section of the psychiatrist’s written evaluation, the

psychiatrist’s conclusions included that Mother had not followed up with her mental health

provider, was not taking medication, did not seem to be functioning well independently, and did

not have stable housing in a safe environment that would be appropriate for her children.

               Although Grandmother testified that Mother could obtain stable housing and

mental health treatment and Mother testified that she got an apartment “today,” had a doctor at

MHMR, and was willing to take medicine for anxiety and go to therapy, Grandmother testified

that Mother “needs help” with her mental health and explained the difference between when

“she’s okay” and when “she’s on a hiatus and stuff,” “just talk[ing] out of her head,” calling

                                                 15
Grandmother “all times of the day and night and goes off,” and forgetting about her children.

Grandmother also testified that Child was a “happy baby” who was bonded with his siblings and

that he did not know Mother, explaining that Mother “missed 12 straight visits, 12 weeks.” See

id. (including child’s needs now and in future and parent’s acts and omissions showing that the

parent-child relationship was not proper as factors to consider in best interest determination).

Grandmother further testified that if she adopted Child, she would allow Mother to have contact

with Child if appropriate.

               Viewing the evidence under the factual sufficiency standard of review, we

conclude that the evidence is such that the trial court reasonably could have formed a firm belief

or conviction that termination of Mother’s parental rights was in the best interest of Child. See

In re A.C., 560 S.W.3d at 631. Thus, we conclude that the evidence was factually sufficient to

support the trial court’s best interest finding. We overrule Mother’s fifth issue.


Section 161.003

               In her fourth issue, Mother argues that the evidence is legally insufficient to

support termination of her parental rights under section 161.003 because she “was not given

accommodations for having coronavirus symptoms which prevented drug testing.” See Tex.

Fam. Code § 161.003 (authorizing termination of parent-child relationship based on finding of

parent’s mental or emotional illness or mental deficiency rendering parent unable to provide for

child’s needs). Given our conclusion that the evidence was sufficient to support termination of

Mother’s parental rights under section 161.001, we need not address this issue that challenges an

alternative statutory ground for terminating her rights. See In re A.V., 113 S.W.3d at 362; In re

K.B., No. 02-09-00441-CV, 2010 Tex. App. LEXIS 8301, at *35 n.16 (Tex. App.—Fort Worth


                                                 16
Oct. 14, 2010, no pet.) (mem. op.) (“Texas law provides that parental rights may properly be

terminated when a trial court has made a finding under either section 161.001(1) or section

161.003, plus a best interest finding under section 161.001(2).”); In re W.E.C., 110 S.W.3d 231,

240 (Tex. App.—Fort Worth 2003, no pet.) (explaining that appellate court need not address

appellant’s points concerning findings under section 161.003(a) when court concluded that

evidence was sufficient under section 161.001).


                                        CONCLUSION

              For these reasons, we affirm the trial court’s final decree of termination.



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Affirmed

Filed: November 10, 2021




                                               17